Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 10/21/2022.  Applicant’s Response includes an Amendment to the Claims, an Updated Reissue Declaration, and Remarks.  Applicant’s Response has been entered and made of record.

In light of the Amendment to the Claims, claims 23-46 were canceled and claims 47, 49, 54, 58, 59, 61, 62, and 68 were amended.  Therefore, claims 47-68 are currently pending in the application.  Claims 47 and 59 are independent claims.

The rejection of claims 23-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (see: Non-Final Action, pp. 4-7), has been withdrawn as necessitated by the Amendment to the Claims.

Claims 23-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see: Non-Final Action, pp. 7-11), has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 23-46 under 35 U.S.C. 251 (see: Non-Final Action, pp. 11-17), as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based, has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 23-68 as being based upon a defective reissue declaration under 35 U.S.C. 251 (see: Non-Final Action, pp. 17-18) has been withdrawn as necessitated by the Updated Reissue Declaration.  The Updated Reissue Declaration properly states at least one error upon which the instant reissue application is based.  As noted below, the corrective action taken in the instant reissue application is related to the recapture of surrendered subject matter.  However, the error itself described in the Updated Reissue Declaration is a valid error.

The rejection Claims 23-68 are rejected under 35 U.S.C. 251 (see: Non-Final Action, pp. 18-22), as being based upon new matter added to the patent for which reissue is sought, has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 23-46 under 35 U.S.C. 102(a)(1) (see: Non-Final Action, pp. 22-28), as being anticipated by Bishop (US Patent Application Publication No. 2011/0218656, published 09/08/2011), has been withdrawn as necessitated by the Amendment to the Claims.




Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,205,981 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claims 47-68 are objected to because of the following informalities:
Claims 47-68 do not comply with 37 CFR 1.173(d)(2)/(g) which at least require that “Any changes relative to the patent being reissued which are made to the specification, including the claims…The matter to be added by reissue must be underlined” and “All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.”  As noted in MPEP 1453(I), “All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application.”  Similarly, MPEP 1453(IV) notes that “In accordance with 37 CFR 1.173(g), all amendments in the reissue application must be made relative to (i.e. vis-à-vis) the patent specification in effect as of the date of the filing of the reissue application…All amendments subsequent to the first amendment must also be made relative to the patent specification in effect as of the date of the filing of the reissue application, and not relative to the prior amendment.”
Claims 47-68 improperly reference the prior additional preliminary Amendment to the Claims instead of the patent claims in effect as of the date of the filing of the reissue application.  That is to say, all claims which are newly added (i.e., claims 47-68) to the original patent must be submitted completely underlined each time they are re-submitted in the reissue application.  Please note MPEP 1453(V)(D) which details the proper way (i.e., by “completely underlining the claim, including the claim number”) to make amendments to new claims in a reissue application.  Although the presentation of amended new claims should not contain any indication of what is changed from the previous version of the claims, Applicant must point out what is changed in the “Remarks” portion of the amendment.  Also, per 37 CFR 1.173(c), each change made in the claims must be accompanied by an explanation of the support in the disclosure of the patent for the change.
Appropriate correction is required.

Claim Rejections - 35 USC § 251
Claims 47-68 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that Applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A)) In the instant case, Applicant broadens original independent patent claims 1 and 13 in this reissue at least by deleting/omitting the substantially similar patent claim language that requires: “adjusting the presentation time information of at least one of the plurality of frames of the stream in the first playback device based upon one of: the presentation time information generated by the playback device and the presentation time information received from the another one of the plurality of playback devices; and commencing playback, by the first playback device, of the stream of encoded media based on the adjusted presentation time information of at least one of the plurality of frames” (emphasis added) from new independent reissue claims 47 and 59. 

(Step 2: MPEP 1412.02(II)(B)) The record of the prior 15/234,768 application prosecution history indicates that via Applicant’s Response filed on 03/05/2018, independent claims 1 and 15 were substantially amended:

    PNG
    media_image1.png
    604
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    634
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    384
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    539
    media_image4.png
    Greyscale


and argued (see: Remarks, pp. 9-13) in order to overcome various applied prior art rejections (e.g., Bishop et al., Bishop et al. in view of Yoneda in further view of Ostergren, etc.).  Following Applicant’s Response, independent claims 1 and 15 (renumbered independent patent claim 13) were allowed (see: Notice of Allowability mailed 07/11/2018, p. 12: “Claims 1, 4-15 and 18-26 are allowed”). 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an amendment to the claims and/or an argument/statement made by applicant that a limitation(s) of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the amendment and/or argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the amendment and/or argument in allowing the claims.  Therefore, due to Applicant’s explicit amendments/arguments to independent claims 1 and 15, at least the claim limitations of: “adjusting the presentation time information of at least one of the plurality of frames of the stream in the first playback device based upon one of: the presentation time information generated by the playback device and the presentation time information received from the another one of the plurality of playback devices; and commencing playback, by the first playback device, of the stream of encoded media based on the adjusted presentation time information of at least one of the plurality of frames” (emphasis added) are considered surrendered subject matter and some of the broadening of new independent reissue claims 47 and 59, as noted above, is clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(II)(C)) First it must be noted that the reissue claims were not materially narrowed in other respects (e.g., the same characteristic or concept), so that the claims may not have been enlarged, and hence avoid the recapture rule.
Second, it is noted that if a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.  For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  In the instant case, as noted above, the surrendered subject matter has been entirely eliminated from new independent reissue claims 47 and 59.  For example, the first playback device no longer adjusts presentation time information based upon presentation time information generated by the first playback device or presentation time information received from another playback device.  Thus, the commencing of playback by the first device is no longer based on adjusted presentation time information.
Therefore, new independent reissue claims 47 and 59 (as well as their dependent claims 48-58 and 60-68) attempt impermissible recapture of subject matter surrendered during prosecution of the 15/234,768 application.   
To correct the error described in the Updated Reissue Declaration and to avoid impermissible recapture, the Examiner suggests, as an example, amending the last sections of independent claim 47 (substantially similar amendments are also suggested for independent claim 59) as shown below:
“adjusting the presentation time information of at least one of the plurality of frames of the stream in the first playback device based upon 
commencing playback, by the first playback device, of the stream of encoded media based on the adjusted presentation time information of at least one of the plurality of frames.”
Because the claimed “adjusting” step only required “one of:” two possible limitations, Applicant can remove the limitation which does not have clear support in the specification without invoking a recapture rejection. 









Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992